DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Priority
3.		The Examiner has noted the Applicants claiming Priority from Provisional Application Case #62/881,817 filed on 08/01/2019, which is the earliest effective filing date applicable for this case. 

Claim Rejections - 35 USC § 101
4.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “system” or an “apparatus” (Claims 1-10), a “method” or a “process” (Claims 11-15), and a “non-transitory computer-readable medium” or “an article of manufacture” (Claims 16-20).
Step 2A Prong One: Independent Claims 1, 11 and 16 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
		“” (see Independent Claim 1);
” (see Independent Claim 1);
		“receive, associated with an administrator, a survey comprising 	survey questions” (see Independent Claims 1, 11 and 16);
		“extract survey characteristics based on the survey and the survey questions” (see 	Independent Claims 1, 11 and 16);
		“generate, based on the survey characteristics, a predicted response quality 	corresponding to the survey” (see Independent Claims 1, 11 and 16);
		“determine, based on the predicted response quality, a suggested change to the survey” 	(see Independent Claims 1, 11 and 16);
		“provide the suggested change  associated with the administrator” 	(see Independent Claims 1, 11 and 16)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations.
		Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to  (3) managing personal behavior or relationships or interactions between people (such as the administrator and the respondent to the survey) (which includes social activities and/or teaching(s) and/or following rules or instruction(s)). 
		“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that 
		Further, it also appears that the current “Certain Methods of Organizing Human 	Activities”, are further implemented by “Mental Processes” through using pen and paper as a 	physical aid as part of evaluations and/or observations and/or judgments (e.g., “receive, 	associated with an administrator, a survey comprising survey 	questions” (see Independent Claims 1, 11 and 16); “extract survey characteristics based on the 	survey and the survey questions” (see 	Independent Claims 1, 11 and 16); “generate, based on 	the survey characteristics, a predicted response quality corresponding to the survey” (see 	Independent Claims 1, 11 and 16); “determine, based on the predicted response quality, a 	suggested change to the survey” (see Independent Claims 1, 11 and 16); “provide the suggested 	change  associated with the administrator” (see Independent Claims 1, 11 	and 16)).
Also Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following:
Performing a mental process on a generic computer (e.g., see Applicant’s Specification ¶ [0123] & ¶ [0128] denoting the use of a general-purpose computer)
Performing a mental process in a computer environment (e.g., see Applicant’s Specification ¶ [0129-0131] denoting network computing environments and cloud computing environments), and
Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception.
	According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
		That is, other than reciting (e.g., “client device”, “processor” & a “non-transitory computer readable storage medium”) nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid and/or “Certain Methods of Organizing Human Activities” which pertains to  (3) managing personal behavior or relationships or interactions between people (such as the administrator and the respondent to the survey) (which includes social activities and/or teaching(s) and/or following rules or instruction(s)). 
Moreover, the mere recitation of generic computer components such as (e.g., “client device”, “processor” & a “non-transitory computer readable storage medium”), does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-10, 12-15 and 17-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 11 and 16. 
		The additional element(s) concerning the “machine learning model” in Dependent Claims 4, 7, 13-14 and 19, merely narrow the abstract ideas concerning “generating the updated response quality using a specific dataset” and “predicting the response quality and the suggest change using a general dataset” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to predicting digital survey response quality and generating suggestions to digital surveys using a generic computer. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
		“at least one processor” (see Independent Claim 1);
		“at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to” (see Independent Claim 1);
		“receive, from a client device associated with an administrator, a survey comprising 	survey questions” (see Independent Claims 1, 11 and 16);
		“extract survey characteristics based on the survey and the survey questions” (see 	Independent Claims 1, 11 and 16);
generate, based on the survey characteristics, a predicted response quality 	corresponding to the survey” (see Independent Claims 1, 11 and 16);
		“determine, based on the predicted response quality, a suggested change to the survey” 	(see Independent Claims 1, 11 and 16);
		“provide the suggested change to the client device associated with the administrator” 	(see Independent Claims 1, 11 and 16)
		Independent Claims 1, 11 and 16 recite additional elements that do not integrate the 	abstract idea into a practical application because they do not impose any meaningful limits on 	practicing the abstract idea. The additional elements include (e.g., “client device”, “processor” 	and “non-transitory computer readable storage medium”) in conjunction with the limitations, 	are no more than mere instructions to implement an abstract idea on a computer or using a 	computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally 	and/or alternatively, the claims as a whole are limited to a particular field of use or technological 	environment pertaining to collecting information (e.g., “receive, from a client device associated 	with an administrator, a survey comprising survey questions” (see Independent Claims 1, 11 and 	16)), analyzing it (e.g., “extract survey characteristics based on the survey and the survey 	questions” (see 	Independent Claims 1, 11 and 16) & “determine, based on the predicted response 	quality, a suggested change to the survey” (see Independent Claims 1, 11 and 16)), and displaying 	certain results of the collection and analysis (e.g., “generate, based on the survey characteristics, 	a predicted response quality corresponding to the survey” (see Independent Claims 1, 11 and 	16) & “provide the suggested change to the client device associated with the administrator” 	(see Independent Claims 1, 11 and 16) to data related to digital surveys, because limiting 	application of the abstract idea to digital survey monitoring is simply an attempt to limit the use 	of the abstract idea to a particular technological environment (see MPEP § 2106.05 (h)). The 	claims as a whole are limited to a particular field of use or technological environment 	pertaining to monitoring digital surveys based on survey characteristics and survey 	response quality activities that are executed in a computer environment, because this 	requirement merely limits the claims to the computer field (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Independent Claims 1, 11 and 16 	constitute (1) mere data gathering such as (e.g., “receive, ” (see Independent Claims 1, 11 and 16)) 	and (2) mere data outputting such as (e.g., “generate, based on the survey characteristics, a 	predicted response quality corresponding to the survey” (see Independent Claims 1, 11 and 16)) 	reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-10, 12-15 and 17-20 recite additional elements such as (e.g., “client 	device”, “processor”, “non-transitory computer readable storage medium” and “machine 	learning model”) that in conjunction with these claim limitations are mere instructions to 	implement an abstract idea on a computer or using a computer as a tool to “apply” the recited 	judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to 	apply a judicial exception due to requiring the use of software to tailor information and provide 	the results of “provide the suggested change to the client device associated with the 	administrator” on a generic computer. The claims as a whole are limited to a particular field of 	use or technological environment pertaining to	monitoring digital surveys based on survey 	characteristics and survey response quality activities that are executed in a computer 	environment, because this requirement merely 	limits the claims to the computer field (see MPEP 	§ 2106.05 (h)).
		The additional elements concerning the “machine learning model” in Dependent Claims 	4, 7, 13-14 and 19, merely narrow the abstract ideas concerning “generating the updated 	response quality using a specific dataset” and “predicting the response quality and the suggest 	change using a general dataset” by mere instructions to implement an abstract idea on a 	computer or using a computer as a tool via requiring the use of software to tailor information and 	provide the results of “provide the suggested change to the client device associated with the 	administrator” on a generic computer to “apply” the recited judicial exceptions (see MPEP § 	2106.05 (f)). Additionally and/or alternatively, the claims as a whole are 	limited to a particular 	field of use or technological environment pertaining to monitoring digital surveys based on 	survey 	characteristics and survey response quality activities that are executed in a computer 	environment, because this requirement merely 	limits the claims to the computer field (see 	MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Dependent Claims 2, 12 and 17 	constitute (1) mere data gathering such as (e.g., “receive, ” (see Dependent Claims 2, 12 and 17) and (2) mere data outputting such 	as (e.g. “generate an updated response quality” (see Dependent Claims 2, 12 and 17)) 	reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are 	further inspected by the Examiner under the current examining guidelines, and found, both 	individually and as a whole not to include additional elements that are sufficient to amount to 	significantly more than the judicial exception because the additional elements or combination of 	elements in the claims amount to no more than recitation of ubiquitous structure such as “a 	processor” (see Applicant’s Specification ¶ [0123] & ¶ [0128]]) which encompasses a “general 	purpose computer” & “a non-transitory computer readable medium” (see Applicant’s 	Specification ¶ [0124-0125]) which encompasses “non-transitory computer-readable storage 	media (devices) includes RAM, ROM, EEPROM, CD-ROM, solid state drives (“SSDs”) (e.g., based 	on RAM), Flash memory, phase-change memory (“PCM”), other types of memory, other optical 	disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which 	can be used to store desired program code” and “a client device” (see Applicant’s Specification ¶ 	[0140-0143]) in conjunction with the limitations, are no more than mere instructions to 	implement an abstract idea on a computer or using a computer as a tool to “apply” the recited 	judicial 	exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to 	apply a 	judicial exception due to requiring the use of software to tailor information and provide 	the results of “provide the suggested change to the client device associated with the 	administrator” on a generic computer. The claims as a whole are limited to a particular field of 	use or technological environment pertaining to monitoring digital surveys based on survey § 2106.05 (h)). 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
		Independent Claims 1, 11 and 16 recite additional elements that are merely directed to 	the particulars of the abstract idea and likewise do not add significantly more to the above-	identified judicial exceptions. The additional elements include (e.g., “client device”, “processor” 	and “non-transitory computer readable storage medium”) in conjunction with the limitations, 	are no more than mere instructions to implement an abstract idea on a computer or using a 	computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The 	claims as a whole are limited to a particular field of use or technological environment 	pertaining to monitoring digital surveys based on survey characteristics and survey 	response quality activities that are executed in a computer environment, because this 	requirement merely limits the claims to the computer field (see MPEP § 2106.05 (h)). Additionally 	and/or alternatively, the claims as a whole are limited to a particular field of use or technological 	environment pertaining to monitoring digital surveys based on 	survey 	characteristics and 	survey response quality activities that are executed in a computer environment, because this 	requirement merely limits the claims to the computer field and/or collecting information, 	analyzing it and displaying certain results of the collection and analysis to data related to digital 	surveys, because limiting application of the abstract idea to digital survey monitoring is simply an 	attempt to limit the use of the abstract idea to a particular technological environment (see MPEP 	§ 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Independent Claims 1, 11 and 16 	constitute (1) mere data gathering such as (e.g., “receive, ” (see Independent Claims 1, 11 and 16)) 	and (2) mere data outputting such as (e.g., “generate, based on the survey characteristics, a 	predicted response quality corresponding to the survey” (see Independent Claims 1, 11 and 16)) 	reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “client 	device”, “processor”, “non-transitory computer readable storage medium” and “machine 	learning model”) which are merely directed to the particulars of the abstract idea and likewise 	do not add significantly more to the above-identified judicial exceptions. These additional 	elements in conjunction with the limitations recites mere instructions to implement an 	abstract idea on a computer or using a computer as a tool to “apply” the recited judicial 	exceptions (see MPEP § 2106.05(f)). These claim limitations recite mere instructions to apply a 	judicial exception due to requiring the use of software to tailor information and provide the 	results of “provide the suggested change to the client device associated with the 	administrator” 	on a generic computer to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 	Additionally and/or alternatively, the claims as a whole are limited to a particular field of 	use or technological environment pertaining to monitoring digital surveys based on survey 	characteristics and survey response quality activities that are executed in a computer 	environment, because this requirement merely 	limits the claims to the computer field (see 	MPEP § 2106.05 (h)).
		The additional elements concerning the “machine learning model” in Dependent Claims 	4, 7, 13-14 and 19, merely narrow the abstract ideas concerning “generating the updated 	response quality using a specific dataset” and “predicting the response quality and the suggest 	change using a general dataset” by mere instructions to implement an abstract idea on a 	computer or using a computer as a tool via requiring the use of software to tailor information and 	provide the results of “provide the suggested change to the client device associated with the 	administrator” on a generic computer to “apply” the recited judicial exceptions (see MPEP § 	2106.05 (f)). Additionally and/or alternatively, the claims as a whole are 	limited to a particular 	field of use or technological environment pertaining to monitoring digital surveys based on 	survey 	characteristics and survey response quality activities that are executed in a computer 	environment, because this requirement merely 	limits the claims to the computer field (see 	MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Dependent Claims 2, 12 and 17 	constitute (1) mere data gathering such as (e.g., “receive, ” (see Dependent Claims 2, 12 and 17) and (2) mere data outputting such 	as (e.g. “generate an updated response quality” (see Dependent Claims 2, 12 and 17)) 	reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Electronically scanning or extracting data from a physical document, in light of MPEP § 2106.05 (d) ii citing among others: Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.
Claim Rejections - 35 USC § 102
7.		In the event the determination of the status of the application as subject to AIA  35 	U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 	correction of the statutory basis for the rejection will not be considered a new ground of 	rejection if the prior art relied upon, and the rationale supporting the rejection, would be the 	same under either status.  

8.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form 	the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.		Claims 1-3, 5, 8-12, 15-18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being 	anticipated by US Patent Application (US 2016/0299965 A1) to Starr.
		Regarding Independent Claim 1, Starr system for predicting digital survey response 	quality and generating suggestions to digital surveys teaches the following comprising:	
	- at least one processor (see at least Starr: ¶ [0134] & Fig. 6. Starr teaches processor 602 includes 	hardware for executing instructions, such as those making up a computer program shown in Fig. 	6.)
	- at least one non-transitory computer readable storage medium (see at least Starr: ¶ [0124] & 	Fig. 6. Starr teaches that “one or more of the processes described herein may be implemented at 	least in part as instructions embodied in a non-transitory computer-readable medium and 	executable by one or more computing devices.” Examiner points to the storage device 606 	shown in Fig. 6.) storing instructions that, when executed by the at least one processor (see at 	least Starr: ¶ [0134] & Fig. 6. Starr teaches processor 602 includes hardware for executing 	instructions, such as those making up a computer program shown in Fig. 6.), cause the system to: 
	- receive, from a client device (see at least Starr: ¶ [0097] & Figs. 2-3. Starr teaches computing 	devices or client devices of the respondent and reviewer shown as 220a and 220b shown in 	Fig. 2. Also see 	at least Starr: ¶ [0097]. Starr teaches that the survey administrator 302 may 	create and organize a 	survey. The survey administrator 302 may be the same person, as the 	reviewer 226.) associated with an administrator (see at least Starr: Figs. 2-3. Starr notes a survey , a survey comprising survey questions (see at least Starr: 	¶ [0101-0102].  Starr teaches that “a respondent 244 may provide a textual answer to a survey 	question, such as, “What could we do to raise your satisfaction with Product X?” See also ¶ [0036-	0037] of Starr where the survey administrator creates and organizes a survey that includes one or 	more questions and/or prompts.)
- extract survey characteristics based on the survey and the survey questions (see at least Starr: ¶ [0043] & ¶ [0059-0060]. Starr teaches that the response collector 104 may extract responses to a response item in bulk. For example, the response collector 104 may collect a list of multiple responses to a response item. At ¶ [0059-0060] of Starr: “In addition to determining a length value and an entropy value, the response analyzer 106 can determine a readability value for responses. The readability evaluator 118 may determine a readability value using an Automated Readability Index (ARI).” Also at ¶ [0055] of Starr: “The response analyzer 106 can determine different lengths of responses. In particular, the response analyzer 106 may use the length calculator 114 to calculate the length characteristics of each response. For example, the length calculator 114 may calculate a length value based on the number of characters in a response, with or without including spaces. Examiner Note: Please note that the “extraction of survey characteristics” according to the BRI of the claim in view of Applicant’s Specification ¶ [0025] is based on character counts, readability index scores and question word counts. Therefore, based on this definition, Examiner determines that Starr teaches this limitation.)
- generate, based on the survey characteristics (see at least Starr: ¶ [0121] & Fig. 5.), a predicted response quality corresponding to the survey (see at least Starr: ¶ [0026] & ¶ [0037]. Starr notes that before determining a notability score for each response, the response system can filter out the responses that do not include multiple (e.g., two or more) parts of speech. A survey administrator or product manager may create a scalar question that allows a recipient to rank a satisfaction level with a product from one (1) to ten (10), where one (1) is very unsatisfied and ten (10) is very satisfied. If a respondent marks a low score (e.g., a 1-3), the response manager 102 may suggest that the respondent be asked a follow-up textual question that asks the respondent to explain his or her dissatisfaction with the product and/or what could be done to improve the respondent's satisfaction level. If the respondent marks a high score (e.g., a 8-10), the response manager 102 may suggest that the respondent be asked a follow-up textual question that asks why the respondent is satisfied with the product and/or what the respondent likes about the product. See also Fig. 5 & ¶ [0105] of Starr: “The response system 100 may provide the new rating or score or a comparison of that indicates the differences in notability values to the respondent 224, such as if the respondent 224 provided an improved response or if the previous response was better.”)
- determine, based on the predicted response quality, a suggested change to the survey (see at least Starr: ¶ [0104] & ¶ [0122]. Starr notes that act 506 organizes the survey responses based on the notability scores. In particular, the act 506 may involve organizing the plurality of survey responses based on the notability score determined for each survey response. For example, the act 506 may involve ordering and/or prioritizing each survey response based on the notability value associated with each response, in any suitable manner described herein. Also at ¶ [0104]:  The response system 100 may allow the respondent 224 to edit his or her response to try to provide an improved response, shown as step 326. Additionally or alternatively, the response system 100 may provide the respondent an indication of how their response compared to others respondents, such as a ranking or percentile comparison to other respondents.)
- provide the suggested change to the client device associated with the administrator (see at least Starr: ¶ [0099] & Figs. 2-3. Starr notes that using the notability value, the response system 100 may indicate to the survey administrator 302 what notability value the question received or an indication of whether the question was determined to be useful. The survey administrator 302 may then edit, modify, or remove the question from the survey. At ¶ [0123] of Starr:  Act 508 may involve displaying the survey responses in a prioritized manner to the reviewer 226, in any suitable manner described herein.)

		Regarding Independent Claims 11 and 16, Starr method / non-transitory computer-	readable medium for predicting digital survey response 	quality and generating suggestions to 	digital surveys teaches the following comprising:	 
	- receive, from a client device (see at least Starr: ¶ [0097] & Figs. 2-3. Starr teaches computing 	devices or client devices of the respondent and reviewer shown as 220a and 220b shown in 	Fig. 2. Also see 	at least Starr: ¶ [0097]. Starr teaches that the survey administrator 302 may 	create and organize a 	survey. The survey administrator 302 may be the same person, as the 	reviewer 226.) associated with an administrator (see at least Starr: Figs. 2-3. Starr notes a survey 	administrator shown in Fig. 3 item 302.), a survey comprising survey questions (see at least Starr: 	¶ [0101-0102].  Starr teaches that “a respondent 244 may provide a textual answer to a survey 	question, such as, “What could we do to raise your satisfaction with Product X?” See also ¶ [0036-
- extract survey characteristics based on the survey and the survey questions (see at least Starr: ¶ [0043] & ¶ [0059-0060]. Starr teaches that the response collector 104 may extract responses to a response item in bulk. For example, the response collector 104 may collect a list of multiple responses to a response item. At ¶ [0059-0060] of Starr: “In addition to determining a length value and an entropy value, the response analyzer 106 can determine a readability value for responses. The readability evaluator 118 may determine a readability value using an Automated Readability Index (ARI).” Also at ¶ [0055] of Starr: “The response analyzer 106 can determine different lengths of responses. In particular, the response analyzer 106 may use the length calculator 114 to calculate the length characteristics of each response. For example, the length calculator 114 may calculate a length value based on the number of characters in a response, with or without including spaces. Examiner Note: Please note that the “extraction of survey characteristics” according to the BRI of the claim in view of Applicant’s Specification ¶ [0025] is based on character counts, readability index scores and question word counts. Therefore, based on this definition, Examiner determines that Starr teaches this limitation.)
- generate, based on the survey characteristics (see at least Starr: ¶ [0121] & Fig. 5.), a predicted response quality corresponding to the survey (see at least Starr: ¶ [0026] & ¶ [0037]. Starr notes that before determining a notability score for each response, the response system can filter out the responses that do not include multiple (e.g., two or more) parts of speech. A survey administrator or product manager may create a scalar question that allows a recipient to rank a satisfaction level with a product from one (1) to ten (10), where one (1) is very unsatisfied and ten (10) is very satisfied. If a respondent marks a low score (e.g., a 1-3), the response manager 102 may suggest that the respondent be asked a follow-up textual question that asks the respondent to explain his or her dissatisfaction with the product and/or what could be done to improve the respondent's satisfaction level. If the respondent marks a high score (e.g., a 8-10), the response manager 102 may suggest that the respondent be asked a follow-up textual question that asks why the respondent is satisfied with the product and/or what the respondent likes about the product. See also Fig. 5 & ¶ [0105] of Starr: “The response system 100 may provide the new rating or score or a comparison of that indicates the differences in notability values to the respondent 224, such as if the respondent 224 provided an improved response or if the previous response was better.”)
- determine, based on the predicted response quality, a suggested change to the survey (see at least Starr: ¶ [0104] & ¶ [0122]. Starr notes that act 506 organizes the survey responses based on the notability scores. In particular, the act 506 may involve organizing the plurality of survey responses based on the notability score determined for each survey response. For example, the act 506 may involve ordering and/or prioritizing each survey response based on the notability value associated with each response, in any suitable manner described herein. Also at ¶ [0104]:  The response system 100 may allow the respondent 224 to edit his or her response to try to provide an improved response, shown as step 326. Additionally or alternatively, the response system 100 may provide the respondent an indication of how their response compared to others respondents, such as a ranking or percentile comparison to other respondents.)
- provide the suggested change to the client device associated with the administrator (see at least Starr: ¶ [0099] & Figs. 2-3. Starr notes that using the notability value, the response system 100 may indicate to the survey administrator 302 what notability value the question received or an indication of whether the question was determined to be useful. The survey administrator 302 may then edit, modify, or remove the question from the survey. At ¶ [0123] of Starr:  Act 508 may involve displaying the survey responses in a prioritized manner to the reviewer 226, in any suitable manner described herein.)

Regarding Dependent Claims 2, 12 and 17, Starr apparatus /method / non-transitory computer-readable medium for predicting digital survey response quality and generating suggestions to 	digital surveys teaches the limitations of Independent Claims 1, 11 and 16 above, and Starr further teaches the apparatus /method / non-transitory computer-readable medium for predicting digital survey response quality and generating suggestions to 	digital surveys 
comprising:
- publish, to one or more client devices associated with respondents (see at least Starr: ¶ [0035] & Fig. 2. Starr notes that the response manager 102 can manage the creation of one or more response items. Additionally, the response manager 102 can facilitate the distribution of the response items to respondents. Further, the response manager 102 can manage the gathering and storing of responses provided by respondents as answers to the response items.), the survey (see at least Starr: ¶ [0036-0037]. Starr notes that the user may be a survey administrator and the response manager 102 may assist the survey administrator to create and organize a survey that includes one or more questions and/or prompts. For instance, the response manager 102 may assist the survey administrator in creating a survey that includes categorical questions, scalar questions, and/or one or more textual questions. In another example, the user may be a product manager and the response manager 102 may assist the product manager to create a product review prompt to present to customers who have purchased the product.)
- receive, from the one or more client devices (see at least Starr: Fig. 2), survey response data (see at least Starr: ¶ [0025] & ¶ [0101]. Starr notes that the response system may obtain a set of responses that relate to a response item. For example, the response system may receive responses to a question or prompt in a survey, such as “How can we improve your customer experience?” or “Please provide a review for Product X.” The response system may determine a notability value for each response. Also after completing responses for one or more survey questions, the response system 100 may receive the responses provided by the recipient, shown in step 316. As described above, the response system 100 may analyze the responses, shown in step 318, and generate notability values for each response, shown in step 320.)
- generated an updated response quality (see at least Starr: ¶ [0104-0105] & Fig. 3. Starr notes that in step 324, in the form of an indication, such as a ranking, grade, or numerical score, to the respondent 224 after the respondent 224 provides a response. For instance, the response system 100 can use the notability value of a response to tell the respondent 224 if he or she provided a great response, good response, average response, or even a poor response. In some cases, the response system 100 may allow the respondent 224 to edit his or her response to try to provide an improved response, shown as step 326. Additionally or alternatively, the response system 100 may provide the respondent an indication of how their response compared to others respondents, such as a ranking or percentile comparison to other respondents. If a respondent 224 does edit, modify, or replace a response, the response system 100 may reanalyze the response and regenerate notability values, illustrated in step 328. See also Fig. 5.)
- determine, based on the updated response quality, an updated suggested change to the survey (see at least Starr: ¶ [0105] & Fig. 3. Starr notes that if a respondent 224 does edit, modify, or replace a response, the response system 100 may reanalyze the response and regenerate notability values, illustrated in step 328. For example, if the respondent 224 does change his or her answer, the response system 100 may compare the new answer to the old answer based on the notability values. The response system 100 may store both answers or keep only the answer with the higher notability value. Further, the response system 100 may provide the new rating or score or a comparison of that indicates the differences in notability values to the respondent 224, such as if the respondent 224 provided an improved response or if the previous response was better.)
- provide the updated response quality and the updated suggested change to the client device associated with the administrator (see at least Starr: ¶ [0122-0123] & Fig. 3. Starr notes that method 500 includes an act 506 of organizing the survey responses based on the notability scores. In particular, the act 506 may involve organizing the plurality of survey responses based on the notability score determined for each survey response. For example, the act 506 may involve ordering and/or prioritizing each survey response based on the notability value associated with each response, in any suitable manner described herein. The method 500 includes an act 508 of presenting the organized survey responses to a reviewer. In particular, the act 508 may involve presenting the organized plurality of survey responses to a reviewer 226 along with the notability score corresponding to each survey response. For example, the act 508 may involve displaying the survey responses in a prioritized manner to the reviewer 226, in any suitable manner described herein.)

Regarding Dependent Claim 3, Starr apparatus for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Claims 1-2 above, and Starr further teaches the apparatus for predicting digital survey response quality and generating suggestions to digital surveys comprising:	
	 cause the system to generate the updated suggested changes based on the survey response data (see at least Starr: ¶ [0105] & Fig. 3. Starr notes that if a respondent 224 does edit, modify, or replace a response, the response system 100 may reanalyze the response and regenerate notability values, illustrated in step 328. For example, if the respondent 224 does change his or her answer, the response system 100 may compare the new answer to the old answer based on the notability values. The response system 100 may store both answers or keep only the answer with the higher notability value. Further, the response system 100 may provide the new rating or score or a comparison of that indicates the differences in notability values to the respondent 224, such as if the respondent 224 provided an improved response or if the previous response was better.) by:
- analyzing the survey response data (see at least Starr: Fig. 5 & ¶ [0121-0122].)
- determining that a number of responses within a target response class meets a threshold (see at least Starr: ¶ [0056] & ¶ [0121]. Starr notes that the entropy analyzer 116 determines an entropy value for each response. The entropy value can measure proportional character uniformity and word variations. In other words, the entropy value can measure the amount of character and word variation that exists in a response. For instance, a response may include low entropy if the response is repetitive and contains many of the same characters or words, such as a response that states, “I really really really love this product!!!” Conversely, a response will have higher entropy when the response includes a variation of characters and words used throughout the response. Along similar lines, a lower entropy score corresponds to responses where the respondent is repetitive, such as reusing the same words and phrases. Method 500 includes, for each survey response, an act 504 of determining a notability score based on a character length value, a text entropy value, and a readability value. In particular, for each survey response of the plurality of survey responses, the act 504 may involve determining a character length value, a text entropy value, and a readability value and determining a notability score based on the character length value, the text entropy value, and the readability value.)
- identifying a suggested change corresponding to the target response class (see at least Starr:  ¶ [0069] & ¶ [0099]. Starr notes that the response editing value may indicate the level of editing (e.g., amounts of edits) that a respondent made when providing a response. For example, the response analyzer 106 may identify each time the respondent added or removed characters or words in between existing text. In general, a respondent that edits a response is reviewing the response, correcting errors, clarifying statements, and confirming the feedback provided in the response. Accordingly, greater amounts of editing (or amounts of editing above a threshold level) may indicate increased usefulness, and thus the response analyzer 106 may calculate a higher response editing value for a response that contains a higher amount of editing.  Using the notability value, the response system 100 may indicate to the survey administrator 302 what notability value the question received or an indication of whether the question was determined to be useful. The survey administrator 302 may then edit, modify, or remove the question from the survey.)

	Regarding Dependent Claim 5, Starr apparatus for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Independent Claim 1 above, and Starr further teaches the apparatus for predicting digital survey response quality and generating suggestions to digital surveys comprising:
- cause the system to provide the predicted response quality to the client device associated with the administrator (see at least Starr: ¶ [0026] & ¶ [0037]. Starr notes that before determining a A survey administrator or product manager may create a scalar question that allows a recipient to rank a satisfaction level with a product from one (1) to ten (10), where one (1) is very unsatisfied and ten (10) is very satisfied. If a respondent marks a low score (e.g., a 1-3), the response manager 102 may suggest that the respondent be asked a follow-up textual question that asks the respondent to explain his or her dissatisfaction with the product and/or what could be done to improve the respondent's satisfaction level. If the respondent marks a high score (e.g., a 8-10), the response manager 102 may suggest that the respondent be asked a follow-up textual question that asks why the respondent is satisfied with the product and/or what the respondent likes about the product. See also Fig. 5 & ¶ [0105] of Starr: “The response system 100 may provide the new rating or score or a comparison of that indicates the differences in notability values to the respondent 224, such as if the respondent 224 provided an improved response or if the previous response was better.” See also Figs. 2-3 showing the client devices with the administrator.)

	Regarding Dependent Claims 8, 15 and 20, Starr apparatus / method / non-transitory computer-readable medium for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Independent Claim 1, 11 and 16 above, and Starr further teaches the apparatus / method / non-transitory computer-readable medium for predicting digital survey response quality and generating suggestions to digital surveys comprising:
- provide the suggested change by providing a question-specific suggested change for a survey question of the survey questions (see at least Starr: ¶ [0099] & ¶ [0110]. Starr notes that using the notability value, the response system 100 may indicate to the survey administrator 302 what notability value the question received or an indication of whether the question was determined to be useful. The survey administrator 302 may then edit, modify, or remove the question from the survey. Also at ¶ [0110]: “ The response system 100 may remove a question that constantly yields notability values below a threshold value, even when noise responses are filtered out. Because some questions may tend to result in lower notability values, the threshold to remove a question may be specific to each question. In some cases, the threshold may be based on notability values the response system obtains from other survey responses having the same question. In some cases, the response system 100 may use a moving average of notability values for multiple responses to a question to determine when to remove a question.”)

Regarding Dependent Claim 9, Starr apparatus for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Independent Claim 1 above, and Starr further teaches the apparatus for predicting digital survey response quality and generating suggestions to digital surveys comprising:	
- provide the suggested change by providing a global survey change for the survey as a whole (see at least Starr: ¶ [0069] & ¶ [0109-0110].)

	Regarding Dependent Claim 10, Starr apparatus for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Independent Claim 1 above, and Starr further teaches the apparatus for predicting digital survey response quality and generating suggestions to digital surveys comprising:
	generate the updated response quality based on the survey response data (see at least Starr: ¶ [0104-0105] & Fig. 3. Starr notes that in step 324, in the form of an indication, such as a ranking, grade, or numerical score, to the respondent 224 after the respondent 224 provides a response. For instance, the response system 100 can use the notability value of a response to tell the respondent 224 if he or she provided a great response, good response, average response, or even a poor response. In some cases, the response system 100 may allow the respondent 224 to edit his or her response to try to provide an improved response, shown as step 326. Additionally or alternatively, the response system 100 may provide the respondent an indication of how their response compared to others respondents, such as a ranking or percentile comparison to other respondents. If a respondent 224 does edit, modify, or replace a response, the response system 100 may reanalyze the response and regenerate notability values, illustrated in step 328. See also Fig. 5.) by:
- analyzing the survey response data (see at least Starr: ¶ [0025] & ¶ [0101]. Starr notes that the response system may obtain a set of responses that relate to a response item. For example, the response system may receive responses to a question or prompt in a survey, such as “How can we improve your customer experience?” or “Please provide a review for Product X.” The response system may determine a notability value for each response. Also after completing responses for one or more survey questions, the response system 100 may receive the responses provided by the recipient, shown in step 316. As described above, the response system 100 may analyze the responses, shown in step 318, and generate notability values for each response, shown in step 320.)
- determining a number of target responses (see at least Starr: ¶ [0056] & ¶ [0121]. Starr notes that the entropy analyzer 116 determines an entropy value for each response. The entropy value can measure proportional character uniformity and word variations. In other words, the entropy value can measure the amount of character and word variation that exists in a response. For instance, a response may include low entropy if the response is repetitive and contains many of the same characters or words, such as a response that states, “I really really really love this product!!!” Conversely, a response will have higher entropy when the response includes a variation of characters and words used throughout the response. Along similar lines, a lower entropy score corresponds to responses where the respondent is repetitive, such as reusing the same words and phrases. Method 500 includes, for each survey response, an act 504 of determining a notability score based on a character length value, a text entropy value, and a readability value. In particular, for each survey response of the plurality of survey responses, the act 504 may involve determining a character length value, a text entropy value, and a readability value and determining a notability score based on the character length value, the text entropy value, and the readability value.)

Regarding Dependent Claim 18, Starr non-transitory computer-readable medium for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Independent Claim 16 above, and Starr further teaches the non-transitory computer-readable medium for predicting digital survey response quality and generating suggestions to digital surveys comprising:	
- cause the system to predict the response quality (see at least Starr: ¶ [0026] & ¶ [0037]. Starr notes that before determining a notability score for each response, the response system can filter out the responses that do not include multiple (e.g., two or more) parts of speech. A survey administrator or product manager may create a scalar question that allows a recipient to rank a satisfaction level with a product from one (1) to ten (10), where one (1) is very unsatisfied and ten (10) is very satisfied. If a respondent marks a low score (e.g., a 1-3), the response manager 102 may suggest that the respondent be asked a follow-up textual question that asks the respondent to explain his or her dissatisfaction with the product and/or what could be done to improve the respondent's satisfaction level. If the respondent marks a high score (e.g., a 8-10), the response manager 102 may suggest that the respondent be asked a follow-up textual question that asks why the respondent is satisfied with the product and/or what the respondent likes about the product. See also Fig. 5 & ¶ [0105] of Starr: “The response system 100 may provide the new rating or score or a comparison of that indicates the differences in notability values to the respondent 224, such as if the respondent 224 provided an improved response or if the previous response was better.”) and the suggested change (see at least Starr: ¶ [0104] & ¶ [0122]. Starr notes that act 506 organizes the survey responses based on the notability scores. In particular, the act 506 may involve organizing the plurality of survey responses based on the notability score determined for each survey response. For example, the act 506 may involve ordering and/or prioritizing each survey response based on the notability value associated with each response, in any suitable manner described herein. Also at ¶ [0104]:  The response system 100 may allow the respondent 224 to edit his or her response to try to provide an improved response, shown as step 326. Additionally or alternatively, the response system 100 may provide the respondent an indication of how their response compared to others respondents, such as a ranking or percentile comparison to other respondents.)

Claim Rejections - 35 USC § 103
10.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.		Claims 4, 7, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 	Patent 	Application (US 2016/0299965 A1) to Starr, as applied to Claims 1-2, 11-12 and 16, and in 	view of 	US Patent Application (US 2019/0057414 A1) to Taylor.
Regarding Dependent Claims 4, 7, 13-14 and 19, Starr apparatus / method / non-	transitory computer readable medium for predicting digital survey response quality and 	generating suggestions to digital surveys doesn’t explicitly teach or suggest the following:
	- generate the updated response quality by utilizing a machine learning model trained using a 	specific dataset (see Dependent Claims 4 and 13)
	- predict the response quality and the suggested change by utilizing a machine learning model 	trained using a general dataset (see Dependent Claims 7, 14 and 19)
		Taylor however in the analogous art for predicting digital survey response quality 	and generating suggestions to digital surveys teaches the following:
	- generate the updated response quality by utilizing a machine learning model trained using a 	specific dataset (see at least Taylor: ¶ [0005] & ¶ [0046]. Taylor notes that the survey optimization 	model 216 may be a supervised machine learning model. The survey optimization model 216 may 	be trained using supervised machine learning techniques. The training data may include historical 	data indicative about the survey target's (e.g., users) prior survey responses to one or more survey 	questions. The survey optimization model 216 may initially be trained using this data and then the 	model may later be updated based on future survey responses provided by the survey target to 	survey question. Also Taylor determines a prediction and an associated certainty score for each 	question in the plurality of questions in the survey includes: using a model to determine the 	predictions and the associated certainty scores for the plurality of questions in the survey, where 	the model is built based upon information about the first user accessible from a social networking 	system.) (see Dependent Claims 4 and 13)
	- predict the response quality and the suggested change by utilizing a machine learning model 	trained using a general dataset (see at least Taylor: ¶ [0005] & ¶ [0046]. Taylor notes that the 	system 	may also include in response to the received response, for each question in the plurality of 	questions that has not been presented to the first user, generating, by the system, an updated 	prediction indicative of the likelihood that the first user will provide a specific answer to the 	question and generating an updated certainty score associated with the updated prediction. The 	system further including: based on the updated predictions and updated certainty scores 	generated for the questions in the first subset of questions of the plurality of questions that 	have not been 	presented to the first user, identifying, by the system, a second subset of questions 	from the plurality of questions in the survey. Also the survey optimization model 216 may 	initially be trained using this data and then the model may later be updated based on future 	survey responses provided by the survey target to survey questions by the model updater 	subsystem 214, as described above. See also Fig. 2 of Taylor.) (see Dependent Claims 7, 14 	and 19)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Starr apparatus / method / non-transitory computer readable medium for predicting digital survey response quality and generating suggestions to digital surveys with the aforementioned teachings regarding generate the updated response quality by utilizing a machine learning model trained using a specific dataset & predict the response quality and the suggested change by utilizing a machine learning model trained using a general dataset of Taylor, wherein by incorporating the machine learning process, the survey target's experience with the survey will be improved by not being overwhelmed with extra questions, and the survey target may be more likely to complete the survey and respond to survey questions that the social networking platform can actually gain valuable information from (see Taylor: ¶ [0064]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Taylor, the results of the combination were predictable.

12.		Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 	Application (US 2016/0299965 A1) to Starr, as applied to Claims 1-3, and in view of US Patent 	Application (US 2011/0307262 A1) to Messer.
		Regarding Dependent Claim 6, Starr apparatus for predicting digital survey 	response quality and generating suggestions to digital surveys doesn’t explicitly teach or 	suggest the following:
	- wherein the predicted response quality comprises a predicted survey completion rate (see 	Dependent Claim 6)
		Messer however in the analogous art for predicting digital survey response quality 	and generating suggestions to digital surveys teaches the following:
	- wherein the predicted response quality comprises a predicted survey completion rate (see at 	least Messer: ¶ [abstract] & Fig. 5. Messer teaches that the estimated completion rate is derived 	for at least one of the segments of the survey and may be based upon a number of 	respondents presented with the respective segment of the survey, and a number of respondents 	completing the survey. Quota group progress counts of at least one of the segments of the 	survey for each of the quota groups is derived. Estimated completion counts of each of the 	quota groups for at least one of the segments of the survey is also derived. The counts are 	based upon the corresponding quota group progress counts and the estimated completion rates. 	The method includes closing the survey to subsequent additional respondents of a given quota 	group.) (see Dependent Claim 6)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Starr apparatus for predicting digital survey response quality and generating suggestions to digital surveys with the aforementioned teachings regarding wherein the predicted response quality comprises a predicted survey completion rate of Messer, wherein deriving estimated completion counts of each of the quota groups for at least one of the segments of the survey. The estimated completion counts may be based upon the corresponding quota group progress counts and the estimated completion rates. The method may further include a step of closing the survey to subsequent additional respondents of a given quota group when a total of the estimated complete counts therefor reaches a quota value (see Messer: ¶ [0012]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Messer, the results of the combination were predictable.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US PG Pub (US 2019/0325464 A1) – Data Processing Systems and Methods for Controlling an Automated Survey System;
US Patent # (US 7,383,200 B1) – Method and Apparatus for Collecting and Categorizing Data at a Terminal;
US PG Pub (US 2005/0075919 A1) – Method for Respondent-Based Real-Time Survey;
US PG Pub (US 2005/0197988 A1) – Adaptive Survey and Assessment Administration Using Bayesian Belief Networks;
US PG Pub (US 2006/0136283 A1) – Assessing Survey Presentations;
US PG Pub (US 2009/0254531 A1) – Method and Apparatus for Collecting and Categorizing Data at a Terminal;
US PG Pub (US 2012/0316921 A1) – Survey Administration Systems and Methods;
US PG Pub (US 2016/0370954 A1) – Recomposing Survey Questions for Distribution via Multiple Distribution Channels (***same assignee*** Qualtrics, Inc);
US PG Pub (US 2018/0232752 A1) – Administering a Digital Survey over Voice-Capable Devices (***same assignee*** Qualtrics, Inc);
US PG Pub (US 2019/0057414 A1) – System and Method for Optimized Survey Targeting;
US PG Pub (US 2017/0352048 A1) – Methods and Systems for Conducting Surveys and Processing Survey Data to Generate a Collective Outcome;
US PG Pub (US 2019/0066136 A1) – Providing a Conversational Digital Survey by Generating Digital Survey Questions Based on Digital Survey Responses (***same assignee*** Qualtrics, Inc);
US PG Pub (US 2014/0316856 A1) – Method and System for Conducting a Deductive Survey;
US PG Pub (US 2006/0121434 A1) – Confidence Based Selection for Survey Sampling;
US PG Pub (US 2017/0053299 A1) – System and Methods for Effectively Taking Surveys Using Mobile Devices;
US PG Pub (US 2012/0069977 A1) – Systems and Methods for Self-Service Automated Dial-Out and Call-in Surveys;
US PG Pub (US 2012/0072261 A1) – Systems and Methods for Self-Service Automated Multimodal Surveys;
US PG Pub (US 2019/0318370 A1) – Generating Customized Surveys Using Third-Party Social Networking Information (***same assignee*** Qualtrics, Inc);
US Patent # (US 9,471,883 B2) – Hybrid Human Machine Learning System and Method;
US Patent # (US 8,694,358 B2) – Systems, Methods, and Media for Survey Management;
US PG Pub (US 2018/0240138 A1) – Generating and Presenting Statistical Results for Electronic Survey Data;
US PG Pub (US 2017/0068967 A1) – Systems and Methods for Providing a Dynamic Survey and Collecting and Distributing Dynamic Survey Information;
US Patent # (US 6,477,504 B1) – Method and Apparatus for Automating the Conduct of Surveys over a Network System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683